                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                    Case No. 2:18-cr-26
                                                            and 2:17-cr-38
                                                      HON. ROBERT J. JONKER
JAMES CHRISTIAN STEIN,

                      Defendant.
_______________________________/

                         AMENDED ORDER OF DETENTION

      Defendant appeared before the undersigned on July 10, 2018, for an

arraignment and initial appearance on the indictment charging him with Disobedience of

a Court Order and Assaulting, Resisting, or Impeding a Federal Officer with Physical

Contact in case 2:18-cr-26. These charges were the result of bond violations in

defendant's pending case, 2:17-cr-38.

      Due to the nature of these charges and for reasons stated on the record,

defendant will remain in custody on both cases.

      Defendant shall be detained pending further proceedings and pretrial supervision

may be closed.

      IT IS SO ORDERED.

                                          /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: January 16, 2019
